DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites “A panel wall for use with a cooling tower, the panel wall:”, where a transition word such as “comprises” is needed.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bardo US 5,028,357 (hereafter Bardo) and further in view of Bragg US 8,938,927 B1 (hereafter Bragg).

Regarding claim 1, Bardo teaches a panel wall member (Fig 8) for use in a wall within a cooling tower (Fig 1), the panel wall member comprising:
a double wall panel member having a first outer wall (90) spaced laterally from a second outer wall (91), the first and second outer walls comprising fiber reinforced material (col 6 lines 52-60);
a first end having a tongue-type portion (98) extending from the first and second outer walls and having a width narrower than a width of the double wall panel member (as shown in Figs 5 and 8); and
a second end having a groove-type portion (portion comprising 92/94/95) and having a first groove wall portion (95) extending from the first outer wall and a second groove wall portion (94) extending from the second outer wall.

Bragg teaches a tongue and groove design (Fig 2B) wherein the first groove wall portion (wall to the right of groove 26a in Fig 2B) extending further outward than the second groove wall portion (wall to the left of groove 26b in Fig 2B) in order to secure the panel (col 1 line 59 – col 2 line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue and groove design of Bardo (Fig 8) by incorporating the tongue and groove design of Bragg (Fig 2) in order to secure the panel (col 1 line 59 – col 2 line 14).
MPEP §2144.04 IV B states that a change of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue and groove design of Bardo (Fig 8) by incorporating a tongue and groove design where the first wall extends further than the second wall (such as the design of Bragg in Fig 2) as a matter of obvious design choice. 

Regarding claim 2, Bardo in view of Bragg teach all the limitations of claim 1.
Bardo in view of Bragg does not state wherein the first groove wall portion of each double wall panel member extends at least about one inch further outward than the second groove wall portion.


Regarding claim 3, Bardo in view of Bragg teach all the limitations of claim 2.
Bardo in view of Bragg does not state wherein the first outer wall and the second outer wall are spaced apart between about 1/2 inch to about 2 inches.
MPEP §2144.04 IV B states that a change of size/proportion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second outer wall spacing of the Bardo (Fig 8) and Bragg (Fig 2B) combination by incorporating a spacing of between about ½ to 2 inches as a matter of obvious design choice of size/proportion (MPEP §2144.04 IV B).



Regarding claim 5, Bardo in view of Bragg teach all the limitations of claim 1. Bardo further teaches an inner wall member (92) disposed proximate the second end, the inner wall member spanning between and connected to the first outer wall and the second outer wall; and wherein the inner wall member is disposed at a location and configured to abut a surface (93) of a tongue-type portion of a second panel wall member (as shown in Figs 1, 5, and 8).

Regarding claim 6, Bardo in view of Bragg teach all the limitations of claim 5. 
Bardo in view of Bragg does not state wherein the second groove wall portion extends about 1 inch or less outward from the inner wall member.
MPEP §2144.04 IV B states that a change of size/proportion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second groove wall portion of the Bardo (94) and Bragg (wall portion near 22b) combination by incorporating a wall portion design where the groove wall portion extends about 1 inch or less outward from the inner wall member as a matter of obvious design choice of size/proportion (MPEP §2144.04 IV B).

Regarding claim 7, Bardo in view of Bragg teach all the limitations of claim 6. 
Bardo does not state wherein the panel wall member has a length greater than 8 feet and a configuration of the first end and a configuration of the second end extend substantially along the length of the panel wall member.
Bragg teaches where the panels can be up to 40 feet or longer (col 1 lines 31-40).
MPEP §2144.05 I states that where claimed and prior art ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. MPEP §2144.04 IV B states that a change of size/proportion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall member length of Bardo (Fig 8) by incorporating a length of greater than 8 feet (such as Bragg’s) as a matter of obvious design choice. 
The modification would result in wherein the panel wall member has a length greater than 8 feet and a configuration of the first end and a configuration of the second end extend substantially along the length of the panel wall member.

Regarding claim 8, Bardo in view of Bragg teach all the limitations of claim 1. Bardo further teaches inner wall members (reinforcers 96 in Fig 8) spanning between 
Bardo does not teach at least three inner wall members spanning between and connected to the first outer wall and the second outer wall, the at least three inner wall members spaced apart from each other.
Bragg teaches at least three inner wall members (26b, 24, 26a) spanning between and connected to the first outer wall and the second outer wall, the at least three inner wall members spaced apart from each other (as shown in Fig 2B) in order to secure the panel (col 1 line 59 – col 2 line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue and groove design of Bardo (Fig 8) by incorporating the tongue and groove design of Bragg (Fig 2) in order to secure the panel (col 1 line 59 – col 2 line 14).
The modification would result in at least three inner wall members spanning between and connected to the first outer wall and the second outer wall, the at least three inner wall members spaced apart from each other.

Regarding claim 9, Bardo in view of Bragg teach all the limitations of claim 1. 
Bardo does not teach wherein: the first end having the tongue-type portion comprises: a main tongue portion, and a secondary tongue portion; and the second end having the groove-type portion comprises: a main groove portion, and a secondary groove portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue and groove design of Bardo (Fig 8) by incorporating the tongue and groove design of Bragg (Fig 2) in order to secure the panel (col 1 line 59 – col 2 line 14).
The modification would result in wherein: the first end having the tongue-type portion comprises: a main tongue portion, and a secondary tongue portion; and the second end having the groove-type portion comprises: a main groove portion, and a secondary groove portion.

Regarding claim 10, Bardo teaches a panel wall for use with a cooling tower (Fig 1), the panel wall:
a first double wall panel member and a second double wall panel member (shown in detail in Figs 5 and 8, where Fig 1 shows multiple double wall panel members 24), wherein each double wall panel member comprises:
a first outer wall (90) spaced laterally from a second outer wall (91), the first and second outer walls comprising fiber reinforced material (col 6 lines 52-60),
a first end (end of 93) having a tongue-type portion (98) extending from the first and second outer walls and having a width narrower than a width of the double wall panel member (as shown in Fig 8), and
a second end (end of 92) having a groove-type portion (92, 94, 95) and having a first groove wall portion (95) extending from the first outer wall and a second groove wall portion (94) extending from the second outer wall; and
wherein the first end and the second end of the first double wall panel are interconnected to the second end and the first end, respectively, of the second double wall panel (as shown in Figs 1 and 4-5).
Bardo does not teach the first groove wall portion extending further outward than the second groove wall portion.
Bragg teaches a tongue and groove design (Fig 2B) wherein the first groove wall portion (wall to the right of groove 26a in Fig 2B) extending further outward than the second groove wall portion (wall to the left of groove 26b in Fig 2B) in order to secure the panel (col 1 line 59 – col 2 line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue and groove design of Bardo (Fig 8) by incorporating the tongue and groove design of Bragg (Fig 2) in order to secure the panel (col 1 line 59 – col 2 line 14).
MPEP §2144.04 IV B states that a change of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. Thus, it 

Regarding claim 11, Bardo in view of Bragg teach all the limitations of claim 10. Bardo further teaches wherein the second ends are oriented upward and the first ends are oriented downward when the panel wall is attached to a cooling tower (as shown in Figs 4-5 and 8).

Regarding claim 12, Bardo in view of Bragg teach all the limitations of claim 10.
Bardo in view of Bragg does not state wherein the first groove wall portion of each double wall panel member extends at least about one inch further outward than the second groove wall portion.
MPEP §2144.04 IV B states that a change of size/proportion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue and groove design of the Bardo (Fig 8) and Bragg (Fig 2B) combination by incorporating a tongue and groove design where the first groove wall extends at least one inch further than the second groove wall as a matter of obvious design choice of size/proportion (MPEP §2144.04 IV B).

Regarding claim 13, Bardo in view of Bragg teach all the limitations of claim 10. Bardo further teaches an inner wall member (92) disposed proximate the second end, the inner wall member spanning between and connected to the first outer wall and the second outer wall; and wherein the inner wall member is disposed at a location and configured to abut a surface (93) of a tongue-type portion of a second panel wall member (as shown in Figs 1, 5, and 8).

Regarding claim 14, Bardo in view of Bragg teach all the limitations of claim 10. 
Bardo in view of Bragg does not state wherein the second groove wall portion extends about 1 inch or less outward from the inner wall member.
MPEP §2144.04 IV B states that a change of size/proportion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second groove wall portion of the Bardo (94) and Bragg (wall portion near 22b) combination by incorporating a wall portion design where the groove wall portion extends about 1 inch or less outward from the inner wall member as a matter of obvious design choice of size/proportion (MPEP §2144.04 IV B).

Regarding claim 15, Bardo in view of Bragg teach all the limitations of claim 14.

Bragg teaches where the panels can be up to 40 feet or longer (col 1 lines 31-40).
MPEP §2144.05 I states that where claimed and prior art ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. MPEP §2144.04 IV B states that a change of size/proportion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall member length of Bardo (Fig 8) by incorporating a length of greater than 8 feet (such as Bragg’s) as a matter of obvious design choice. 
The modification would result in wherein the panel wall member has a length greater than 8 feet and a configuration of the first end and a configuration of the second end extend substantially along the length of the panel wall member.

Regarding claim 16, Bardo in view of Bragg teach all the limitations of claim 11. Bardo further teaches inner wall members (reinforcers 96 in Fig 8) spanning between and connected to the first outer wall and the second outer wall, the inner wall members spaced apart from each other (col 5 lines 33-42, as shown in Figs 4-5 and 8).

Bragg teaches at least three inner wall members (26b, 24, 26a) spanning between and connected to the first outer wall and the second outer wall, the at least three inner wall members spaced apart from each other (as shown in Fig 2B) in order to secure the panel (col 1 line 59 – col 2 line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue and groove design of Bardo (Fig 8) by incorporating the tongue and groove design of Bragg (Fig 2) in order to secure the panel (col 1 line 59 – col 2 line 14).
The modification would result in at least three inner wall members spanning between and connected to the first outer wall and the second outer wall, the at least three inner wall members spaced apart from each other.

Regarding claim 17, Bardo in view of Bragg teach all the limitations of claim 11. 
Bardo does not teach wherein: the first end having the tongue-type portion comprises: a main tongue portion, and a secondary tongue portion; and the second end having the groove-type portion comprises: a main groove portion, and a secondary groove portion.
Bragg teaches wherein: the first end (Fig 2A) having the tongue-type portion comprises: a main tongue portion (25b), and a secondary tongue portion (25a); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue and groove design of Bardo (Fig 8) by incorporating the tongue and groove design of Bragg (Fig 2) in order to secure the panel (col 1 line 59 – col 2 line 14).
The modification would result in wherein: the first end having the tongue-type portion comprises: a main tongue portion, and a secondary tongue portion; and the second end having the groove-type portion comprises: a main groove portion, and a secondary groove portion.

Regarding claim 18, Bardo teaches a cooling tower (Fig 1) comprising:
a support frame structure (structure comprising 22 in Fig 1) defining an interior volume (interior volume of tower) and having at least a first column and a second column (where Fig 1 shows several columns 22);
a fluid distribution system to distribute fluid within the interior volume defined by the support frame structure (col 3 lines 53-64);
a heat transfer material (26) within the interior volume defined by the support frame structure and for receiving fluid from the fluid distribution system and through which the fluid travels (col 3 lines 53-64);
a fluid collection basin (21) disposed beneath the support frame structure (as shown in Fig 1, col 3 lines 15-28);
air moving equipment operable for causing air movement for heat transfer between the fluid and air (col 3 line 65 – col 4 line 16); and
an exterior panel wall (wall comprising panels 24) coupled to and spanning between the first column and the second column (as shown in Fig 1), the exterior panel wall comprising,
a first double wall panel member and a second double wall panel member (where Fig 1 shows multiple double wall panel members), wherein each double wall panel member comprises:
a first outer wall (90 in Fig 8) spaced laterally from a second outer wall (91), the first and second outer walls comprising fiber reinforced material (col 6 lines 52-60);
a first end having a tongue-type portion (98) extending from the first and second outer walls and having a width narrower than a width of the double wall panel member (as shown in Figs 5 and 8; col 5 lines 40-42); and
a second end having a groove-type portion (groove defined by 92, 94, 95 in Fig 8) and having a first groove wall portion (95) extending from the first outer wall and a second groove wall portion (94) extending from the second outer wall, 
wherein the first end and the second end of the first double wall panel are interconnected to the second end and the first end, respectively, of the second double wall panel (as shown in Fig 1), and
wherein the second ends are oriented upward and the first ends are oriented downward (as shown in Figs 5 and 8).
Bardo does not teach the first groove wall portion extending further outward than the second groove wall portion.
Bragg teaches a tongue and groove design (Fig 2B) wherein the first groove wall portion (wall to the right of groove 26a in Fig 2B) extending further outward than the second groove wall portion (wall to the left of groove 26b in Fig 2B) in order to secure the panel (col 1 line 59 – col 2 line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue and groove design of Bardo (Fig 8) by incorporating the tongue and groove design of Bragg (Fig 2) in order to secure the panel (col 1 line 59 – col 2 line 14).
MPEP §2144.04 IV B states that a change of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue and groove design of Bardo (Fig 8) by incorporating a tongue and groove design where the first wall extends further than the second wall (such as the design of Bragg in Fig 2) as a matter of obvious design choice. 

Regarding claim 19, Bardo in view of Bragg teach all the limitations of claim 18. 

MPEP §2144.04 IV B states that a change of size/proportion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue and groove design of the Bardo (Fig 8) and Bragg (Fig 2B) combination by incorporating a tongue and groove design where the first groove wall extends at least one inch further than the second groove wall as a matter of obvious design choice of size/proportion (MPEP §2144.04 IV B).

Regarding claim 20, Bardo in view of Bragg teach all the limitations of claim 18. Bardo further teaches wherein each double wall panel member further comprises an inner wall member (92) disposed proximate the second end, the inner wall member spanning between and connected to the first outer wall and the second outer wall; and the inner wall member is disposed at a location of each double wall panel member and configured to abut a surface (93) of the tongue-type portion of another double wall member (as shown in Figs 1, 5, and 8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.